DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, “ filtering noise signals using a capacitor connected to an output of the voltage controller” in claim 13 (it is note that claim 8 appears reading on Fig. 4 of the application which does not show any capacitor being connected to an output of the voltage controller) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-11 & 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 which states “a first voltage” in line 12 or last line of claim 8, it is not clear which a first voltage is the applicant intended since there are multiple a first voltage being recited in claim 8. And it also lacks of antecedent basis.
Claims 10-11, 13 & 14 are rejected due to their dependency.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 11, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tourette (US 8121495 B2, of record) in view of Han et al (hereinafter, Han) (US 20020041417 A1).
Regarding claim 8, Tourette (Fig. 1) teaches a system or method for stable photodiode biasing comprising: generating a reference voltage (see Vdp), a first voltage (see pre-Amp), and a second voltage (see output voltage of PD); generating a gain (see U2) output based on comparing the reference voltage to the second voltage; adjusting the second voltage, based on the gain output, by a voltage controller (form by elements M1, M2, wherein the voltage controller operates in a feedback loop from an output of a gain controller to an input of the gain controller (as can be seen from Fig. 1); and biasing the photodiode using the second voltage and a first voltage except such that the supply voltage is less than or equal to a maximum operating voltage of the photodiode.
Tourette does not explicitly teach wherein the reference voltage is adjusted based on a received offset bias.
However, in same field of endeavor, Han (Fig. 3) teaches a well-known circuit comprises a voltage reference 110 (in paragraph [0029] which states “unit 110 is a voltage reference circuit”) which configures to provide reference voltage (Vref) to the negative terminal of amplifier 102 and wherein the voltage reference 110 having offset voltage VBE,116, and VBE,118) (see paragraph [0039]), using the voltage reference provide the benefits of improving its sensitivity and compensation.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to implement the voltage reference circuit Tourette with the well-known voltage reference such as taught by Han in order to provide the benefits of controlling reference voltage and improving its sensitivity 
Regarding claim 11, further comprising: ensuring current flow through at least one of the voltage controller and the feedback loop using one or more bleeder currents (see transistor M3 being connected to M2).
Regarding claim 13, further comprising: filtering noise signals using a capacitor (see capacitor Cpd) connected to an output of the voltage controller.
Regarding claim 14, further comprising: providing a signal strength indicator of the photodiode (see PD) as an output of the voltage controller (see transistors M1 and M2).

Response to Arguments

Applicant’s arguments with respect to claims 1-5, 7-8, 10-11, 13-18 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter

Claims 1-5, 7, 15-18 & 20 are allowable.
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7, 15-18 & 20 are allowable for the same reasons as discussed in previous office action as mailed on 02/16/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843